MEMORANDUM**
Israel Uriarte-Quintero appeals his guilty-plea conviction and 120-month sentence for conspiracy to possess with intent to distribute a controlled substance in violation of 21 U.S.C. §§ 846, 841(a)(1)(A) and possession with intent to distribute and distribution of a controlled substance in violation of 21 U.S.C. §§ 841(a)(1)(A), (b)(1)(A).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Uriarte-Quintero has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Uriarte-Quintero did not timely file a pro se supplemental brief. The government has not filed a responding brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.